DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2019 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 1/27/2022”.  Applicant’s amendments of claims 1 and 8; and submission of new claims 19-20 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-20 are pending wherein claim 1 is independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "over", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “across an intervening barrier”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1, 8-16 and 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0235949 A1 hereinafter Yu).
Regarding Claim 1, Yu discloses in Fig 2B and 11: An integrated circuit including a field programmable gate array (FPGA) device, the integrated circuit comprising: a first semiconductor substrate ((104A); 
a second semiconductor substrate (104B) that is 1um-10um thick [0021] over the first semiconductor substrate; 
a dielectric layer (110) between the first semiconductor substrate and the second semiconductor substrate; 
a configurable logic block (CLB) (102A in Fig 2B) including a logic transistor  (106A) between the first semiconductor substrate (104A) and the second semiconductor substrate (104B), and 
a memory cell (102B) over the second semiconductor substrate (104B); and a via (114A) connecting the logic transistor and the memory cell (See Fig 2B), the via at least partially disposed through the second semiconductor substrate (104B). 

Regarding Claim 8, Yu discloses: The integrated circuit of claim 1, further comprising:
a third semiconductor substrate [0021, 0047] over the second semiconductor substrate (104B); one or more of an additional logic transistor or a memory array (See Fig 4F: transistors in level 102C) over the third semiconductor substrate; 
wherein the via is a first via connecting the logic transistor and the memory cell and the integrated circuit further comprises a second via connecting the one or more of the additional logic transistor or the memory array to the CLB or a programmable switch (See Fig 4F wherein the vias 114 connect the levels 102A and 102B and 102C and 102B); and 
wherein the dielectric layer (104A) is a first dielectric layer (110) between the first semiconductor substrate and the second semiconductor substrate and the integrated circuit further comprises a second dielectric layer (120) [0046] between the second semiconductor substrate and the third semiconductor substrate (third tier 102C above 102B) [0046]. 

Regarding Claim 9, Yu discloses: The integrated circuit of claim 8. 
Yu does not disclose: wherein the first via and the second via comprise an electrical resistance of from 1 Ohm to 40 Ohms.
However, the Applicant has not disclosed that having the via depth in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the depth and width of the via affects the electrical resistance of the via and also the size of the stacked package and thus the via depth would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the depth of the via” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 10, Yu discloses: The integrated circuit of claim 1, Yu further discloses in Fig 11: wherein one or more of the logic transistor (106A) and the memory cell (106B) comprise a source region, a drain region, and a semiconductor body between the source region and the drain region (See Fig 1A) [0022].

Regarding Claim 11, Yu discloses: The integrated circuit of claim 1, Yu further discloses in Fig 11: wherein one or more of the logic transistor (106A) and the memory cell (106B) comprise a fin of a semiconductor material [0022].

Regarding Claim 12, Yu discloses: The integrated circuit of claim 1, Yu further discloses in Fig 11: further comprising:
an additional semiconductor substrate (504) that is less than 200 nm thick over the second semiconductor substrate (104B); at least one additional dielectric layer (112) between the second semiconductor substrate (104B) and the additional semiconductor substrate (504); and a plurality of input/output blocks on the additional semiconductor substrate [0020]. Examiner notes that since no structural details of the input/output block are claimed, an I/O die [0002] is being equated to the I/O block as claimed.

Regarding Claim 13, Yu discloses in Fig 11: The integrated circuit of claim 12, further comprising an additional via (TSV through TSV substrate 506) through the additional semiconductor substrate (504) connecting the input/output blocks to at least the CLB.

Regarding Claim 14, Yu discloses in Fig 11: The integrated circuit of claim 1, wherein the via comprises a first via (124) and a second via (114) disposed through the second semiconductor substrate (104B) and the dielectric layer (110) between the first semiconductor substrate and the second semiconductor substrate (See Fig 2B,11) [0047: Yu discloses additional tiers can be added to the 2 substrate stack shown in Fig 2B].

Regarding Claim 15, Yu discloses in Fig 11:  The integrated circuit of claim 14, wherein the memory cell is a first memory cell (106B) , the integrated circuit further comprising a programmable switch (second transistor in tier 102A), the programmable switch comprising:
a switch transistor (second transistor in tier 102A) between the first semiconductor substrate (104A) and the second semiconductor substrate (102B); and a second memory cell (second memory transistor similar to 106B in second tier 102B) over the second semiconductor substrate (See Fig 2B).

Regarding Claim 16, Yu discloses in Fig 11: The integrated circuit of claim 15, further comprising a third via (114B) connecting the switch (second transistor similar to 106A in tier 102A) and the second memory cell (second transistor in 102B). Examiner notes that the transistors in tier 102A are connected with the transistors in second tier 102B and hence the third via indirectly connects the switch and the second memory cell. 
Regarding Claim 20, Yu discloses: The integrated circuit of claim 8.
Yu does not disclose: wherein the third semiconductor substrate is less than 200nm thick.
However, the Applicant has not disclosed that having the third semiconductor substrate in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the substrate thickness affects the the size of the stacked package and thus the substrate thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the third semiconductor substrate thickness” as a "result effective variable”, and arrive at the recited limitation.

Claims 2-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0235949 A1 hereinafter Yu) in view of Lin et al (US 9,768,143 hereinafter Lin).
Regarding Claim 2, Yu discloses in Fig 11: The integrated circuit of claim 1.
Yu does not disclose: wherein the second semiconductor substrate is from 15 nm to 50 nm thick.
However, Lin in a similar stacked semiconductor package discloses that the semiconductor substrate is thinned to be 15nm-50nm (Col 4 lines 1-2, 64-67 and Col 5 lines 1-2).
References Yu and Lin are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yu with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yu and Lin so that the second semiconductor is 15 - 50nm as taught by Lin in Yu’s device since, this provides a 3DICs with improved integration density, faster speeds and higher bandwidth, because of the decreased length of interconnects between the stacked dies.

Regarding Claim 3, Yu discloses:  The integrated circuit of claim 2.
Yu and Lin do not disclose: wherein the via has a depth of from 15 nm to 50 nm. 
However, the Applicant has not disclosed that having the via depth in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the depth and width of the via affects the electrical resistance of the via and also the size of the stacked package and thus the via depth would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the depth of the via” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 4, Yu discloses:  The integrated circuit of claim 3, 
Yu and Lin do not disclose: wherein the via has an electrical resistance of from 1 Ohm to 40 Ohms.
However, the Applicant has not disclosed that having the via resistance in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the resistance of the via determines the size of the via and also the stacked package and thus the via resistance would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the resistance of the via” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 5, Yu discloses:  The integrated circuit of claim 1, wherein the second semiconductor substrate is from 10 nm to 20 nm thick.
Yu does not disclose: wherein the second semiconductor substrate is from 10 nm to 20 nm thick.
However, Lin in a similar stacked semiconductor package discloses that the semiconductor substrate is thinned to be 10nm-20nm (Col 4 lines 1-2, 64-67 and Col 5 lines 1-2).
References Yu and Lin are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yu with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yu and Lin so that the second semiconductor is 10 - 20nm as taught by Lin in Yu’s device since, this provides a 3DICs with improved integration density, faster speeds and higher bandwidth, because of the decreased length of interconnects between the stacked dies.

Regarding Claim 6, Yu and Lin disclose: The integrated circuit of claim 5.
Yu and Lin do not disclose: wherein the via has a depth of from 10 nm to 20 nm. 
However, the Applicant has not disclosed that having the via depth in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the depth and width of the via affects the electrical resistance of the via and also the size of the stacked package and thus the via depth would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the depth of the via” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 19, Yu discloses: The integrated circuit of claim 1.
Yu does not disclose: second semiconductor is less than 200 nm thick.
However, Lin in a similar stacked semiconductor package discloses that the semiconductor substrate is thinned to be less than 200nm (Col 4 lines 1-2, 64-67 and Col 5 lines 1-2).
References Yu and Lin are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yu with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yu and Lin so that the second semiconductor is less than 200 nm thick.as taught by Lin in Yu’s device since, this provides a 3DICs with improved integration density, faster speeds and higher bandwidth, because of the decreased length of interconnects between the stacked dies.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0235949 A1 hereinafter Yu) in view of Ring et al (US 6,475,889 hereinafter Ring).
Regarding Claim 7, Yu discloses: The integrated circuit of claim 1.
 Yu does not disclose: wherein the second semiconductor substrate is optically transparent.
However, Ring in a similar semiconductor package discloses in Fig 6 that the semiconductor substrate is polished/ground until it is optically transparent.
References Yu, Ring are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yu with the specified features of Ring because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yu, Ring so the second semiconductor substrate is optically transparent as taught by Ring in Yu’s device since, this provides a improved alignment and thermal management (Col 7 lines 45-60).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0235949 A1 hereinafter Yu) in view of Liu et al (US 2017/0125383 A1 hereinafter Liu).
Regarding Claim 17, Yu discloses: The integrated circuit of claim 16, Yu further discloses in Fig 11 and 2B: wherein: the first via  (126) comprises a plurality of first vias disposed in a first pattern having a first periodicity; the second via (116) disposed in a second pattern different from the first pattern and having a second periodicity different from the first  periodicity; and the third via (in TSV chip 504) comprises a plurality of third vias disposed in a third pattern different from the first pattern and the second pattern and having a third periodicity different from the first periodicity and the second periodicity (See Fig 11).
Yu does not disclose: the second via comprises a plurality of second vias.
However, Liu in a similar semiconductor package discloses that the second via comprises a plurality of second vias (408) (See Fig 4 of prior art section in Liu).
References Yu, Liu are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yu with the specified features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yu, Liu and Lin so that the second via comprises a plurality of second vias as taught by Liu in Yu’s and Lin’s device since, this provides a 3DICs with improved PDN design and thermal management [0006].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0235949 A1 hereinafter Yu) in view of Kim et al (US 2008/0023770 A1 hereinafter Kim).
Regarding Claim 18, Yu discloses: The integrated circuit of claim 16.
Yu does not disclose: wherein the memory cell is an SRAM cell. 
However, Kim in a similar stacked semiconductor package discloses in Fig 3: wherein the memory cell is an SRAM cell [0041]. 
References Yu, Kim are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yu with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yu, Kim so that the memory cell is an SRAM cell as taught by Kim in Yu’s device since, SRAM is one of the various types of memory commonly used in semiconductor arts.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2008/0023770 A1 hereinafter Kim).
Regarding Claim 1, Kim discloses in Fig 3: An integrated circuit including a field programmable gate array (FPGA) device, the integrated circuit comprising: a first semiconductor substrate (30); 
a second semiconductor substrate (40) over the first semiconductor substrate; 
a dielectric layer (110) between the first semiconductor substrate and the second semiconductor substrate; 
a configurable logic block (CLB) (transistor including gate 32) including a logic transistor between the first semiconductor substrate (30) and the second semiconductor substrate (40), and 
a memory cell (transistor including gate 42) over the second semiconductor substrate (40); and a via (58) connecting the logic transistor and the memory cell (See Fig 3), the via at least partially disposed through the second semiconductor substrate (40) [0043, 0046, 0048, 0049, 0050, 0058]. 

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. With regards to Claim 1, Applicant argues in pages 8-10 that the Lin reference does not disclose all limitations of Claim 1. Examiner agrees and is withdrawing the rejection of Claim 1 over Lin reference. However, the Examiner is maintaining the obviousness rejection of Claim 1 and it’s dependents in view of Yu and Choi and Kim references. Applicant has not stated any arguments against Yu and Kim references in remarks and thus the rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811